El Juez Asociado Señoe Aldbey,
emitió la opinión del tribunal.
Interpuesta la apelación en este pleito el 6 de septiem-bre de 1924, fueron concedidas al taquígrafo varias prórro-gas para transcribir y presentar la evidencia para la apela-ción, siendo una de ellas el 3 de diciembre de 1924 en la que se le dieron 15 días con tal fin. El día 19 de diciembre so-licitó el taquígrafo otra prórroga de cinco días que le fue concedida el 31 de dicho mes, presentándose antes, el día 26, por el taquígrafo dicha transcripción que está en trámi-tes para aprobación en la corte inferior. En vista de estos hechos el apelado nos pide que desestimemos la apelación.
El término de quince días que fue concedido el 3 de diciembre venció el 18 de dicho mes, y como en ese tiempo no fue presentada la transcripción de la evidencia el término de *1009treinta días que tiene para presentar en este tribunal el apelante la transcripción de la apelación debe contarse desde que la apelación fue interpuesta y venció, por tanto, el 6 de octubre de 1924, por cuyo motivo la apelación debe ser des-. estimada; pues aun cuando el 19 de diciembre fué solicitada nueva prórroga que fué concedida el día 31, tal concesión de prórroga solicitada y concedida después que la prórroga anterior babía expirado es nula, según ya liemos declarado en los casos de Claudio v. Ortiz, 29 D.P.R. 443, Ex parte Deliz v. Franco, 21 D.P.R. 526, González v. Acha, 19 D.P.R. 1208, y Ferrer v. El Pueblo, 14 D.P.R. 395.
El apelante alega en contrario que la demora del taquí-grafo en preparar la transcripción de la evidencia no puede perjudicarle de acuerdo con la Ley No. 81 de 1919 (p. 675), pero esta cuestión ba sido decidida en su contra en el caso de González v. Méndez, que resolvimos el 18 de diciembre de 1924 (pág. 846), y en otros que en él se citan.

La apelación debe ser desestimada.